      Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF TEXAS – AUSTIN DIVISION

                                     §
                                     §
 ACKERMAN MCQUEEN, INC.,             §
 MERCURY GROUP, INC., HENRY          §
 MARTIN, WILLIAM WINKLER,            §
 MELANIE MONTGOMERY, and JESSE       §
 GREENBERG,                          §
   Movants.                          § Miscellaneous Case No. A20MC149 LY
                                     §
 v.                                  § Related to Civil Action No. 3:19-cv-02074-G
                                     § (N.D. Tex.)
 NATIONAL RIFLE ASSOCIATION OF       §
 AMERICA and WAYNE LA PIERRE,        §
   Respondents                       §
                                     §




RESPONDENT NATIONAL RIFLE ASSOCIATION OF AMERICA’S OPPOSITION TO
        MOVANT’S MOTION TO QUASH THIRD-PARTY SUBPOENA



                                   BREWER, ATTORNEYS & COUNSELORS
                                   Michael J. Collins, Esq.
                                   State Bar No. 00785493
                                   mjc@brewerattorneys.com
                                   1717 Main Street, Suite 5900
                                   Dallas, Texas 75201
                                   Telephone: (214) 653-4000
                                   Facsimile: (214) 653-1015
                                   ATTORNEYS FOR RESPONDENTS
                                   NATIONAL ASSOCIATION OF AMERICA
                                   AND WAYNE LAPIERRE
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 2 of 12




                                              TABLE OF CONTENTS


I.     PRELIMINARY STATEMENT .........................................................................................1
II.    FACTUAL BACKGROUND ..............................................................................................1
III.   ARGUMENT .......................................................................................................................3
       A.      Transfer To The Northern District Of Texas Is The Proper Course of Action ...........3
       B.      The Subpoena Seeks Relevant Documents. ................................................................4
       C.      AMc’s Overbreadth Challenge Lacks Merit. ..............................................................6
       D.      AMc Lacks Standing To Raise Undue Burden Challenges To The Subpoena...........8
       E.      The NRA’s Discovery Requests Are Irrelevant To The Subpoena And, In Any
               Event, Are Reasonable. ...............................................................................................8
IV.    CONCLUSION ....................................................................................................................9




                                                                 i
               Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 3 of 12




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Brown v. Braddock,
   595 F.2d 961 (5th Cir. 1979) .....................................................................................................8

Malibu Media, LLC v. Doe No. 4,
   Civ. No. 12-2950 (JPO), 2012 WL 5987854 (S.D.N.Y. Nov. 30, 2012)...................................8

Wilkerson v. Stalder,
   Civ. Act. No. 00-304-JJB-RLB, 2015 WL 2236417 (M.D. La. May 12, 2015) ........................8

Wiwa v. Royal Dutch Petroleum Co.,
   392 F.3d 812 (5th Cir. 2004) .....................................................................................................7

Other Authorities

Fed. R. Evid. 406 .............................................................................................................................4




                                                                      ii
           Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 4 of 12




                                          I.
                                PRELIMINARY STATEMENT

       In order to avoid disclosure of relevant information from third parties, Movants Ackerman

McQueen, Inc. and Mercury Group, Inc. (together “AMc”) seek to quash a subpoena served by

Respondent National Rifle Association of America’s (“NRA”) on Six Flags Entertainment Corp.

(“Six Flags”), seeking documents relevant to fraud claims that are based, in part, on representations

made by AMc concerning the live digital media platform managed by AMc and known as NRATV.

NRATV is not the first digital media platform that AMc has induced its clients to underwrite.

Indeed, a series of digital media platforms, created and managed by AMc, have been shut down

because of their ineffectiveness, costliness, and AMc’s unwillingness to provide accurate

performance data. Even as AMc induced the NRA into investing tens of millions of dollars into

its own digital media platform based on AMc’s representations that the costs would easily be

recouped and later of sky-high viewership numbers, AMc knew about its long line of failures in

this market and, therefore, knowingly defrauded the NRA. The NRA’s subpoena to Six Flags is

targeted and seeks documents relevant to the NRA’s fraud claims. For these reasons, the Motion

to Quash (“Motion”) should be denied in its entirety.1

                                           II.
                                  FACTUAL BACKGROUND

       In light of recently unearthed text messages, and emails, the NRA filed its First Amended

Complaint (“FAC”) on October 25, 2019, and claims for fraud, including AMc’s fraud related to


       1
         The numbers tell a compelling story. AMc’s superfluous allegations of harassment,
frivolousness, discovery abuse, and non-existent conflicts of interests ring hollow when of the
roughly twenty subpoenas identified by AMc, Mot. ¶ 8, six recipients have already produced
documents, see Exs. 1-6, 16, and six more have agreed to do so, see Exs. 7-12, 23. Presumably,
these twelve non-parties would not dedicate their time and money to comply with a subpoena they
believed was irrelevant and overbroad. And three others have or will have engaged in
conversations with NRA counsel that will likely lead to further documents. See Exs. 13-15.

                                                 1
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 5 of 12




NRATV.2 The FAC includes allegations that AMc, the NRA’s long-standing public relations firm

had engaged in wide-ranging malfeasance beginning in at least 2016 that amounted to a startling

betrayal by a fiduciary of the NRA.3 It also made clear that AMc had previously attempted to

conceal AMc’s wrongful conduct from the NRA by obstructing its investigation, an inquiry that

resulted in attempted extortion and an unsuccessful coup of the NRA’s leadership in April 2019.4

Upon publication of just part of the NRA’s complaint in Virginia state court, an executive of the

Chickasaw Nation (and AMc client) remarked: “I bet Ackerman is in trouble on this one. They

can’t produce the backup to the invoices and were allocating fully salary to these employees [to

the NRA] that may have been working on our accounts.”5

       Another component of AMc’s pattern of fraudulent activity involved the development,

launch, and eventual failure of NRATV, a live digital media platform sold, managed, and operated

by AMc.6 In 2016, AMc began lobbying the NRA, touting the benefits of a live, NRA-branded

digital media platform. AMc emphasized that NRATV presented “a good opportunity to generate

revenue” and that the NRA’s initial investment of $10 million dollars would “pay for itself” within

three years, based on AMc’s experience with previous platforms developed for other clients.7

       However, what quickly became apparent inside AMc was that no one watched NRATV’s

live broadcasting feed.8 To cover up that fact, AMc plied less knowledgeable NRA executives




       3
           Id. at ¶¶ 143-151.
       4
           Id. at ¶¶ 47-58.
       5
           Id., ¶ 125.
       6
           Id. ¶¶ 25-27.
       7
           Id. at ¶¶ 25-26.
       8
           Id. at ¶ 31.

                                                2
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 6 of 12




with written presentations that systematically misrepresented and overstated NRATV’s valuation

and viewership levels. AMc did not disclose the fact that its valuation and viewership metrics

provided to the NRA omitted the number of “unique” viewers of NRATV—an important metric

that is the industry standard for viewership performance.9 AMc once claimed that NRATV had

over 200 million viewers in a single year—that is, two-thirds of the United States—and doubled-

down by misleading the NRA by using out-of-context metrics to create the false impression that

NRATV shows were as valuable as Anderson Cooper on CNN and other prime-time shows.10

       Eventually, the NRA became suspicious that AMc was not accurately depicting NRATV’s

reach and began to request viewership information, in particular information on unique viewers.11

These requests were consistently evaded, rebuffed, or explained away with further

misrepresentations.12 Even by May 2019, AMc had not turned over the unique viewership data

requested over a year before.13 Seeing little value in pouring tens millions of additional dollars

into the platform, the NRA decided to shutter NRATV in June 2019.

                                          III.
                                    ARGUMENT
A.     Transfer To The Northern District Of Texas Is The Proper Course of Action.

       The Northern District of Texas has the greatest familiarity with the nature of this case. It

is presently considering one motion to dismiss and two motions to compel. Indeed, one of the

motions to compel raises an analogous issue to whether Six Flag’s digital media experience is




       9
           Id. at ¶¶ 28-37.
       10
            Id. at ¶ 35.
       11
            Id.
       12
            Id. at ¶¶ 31, 38-40.
       13
            Id.

                                                3
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 7 of 12




relevant to the NRATV claims.14 Moreover similar disputes may arise in connection with the

subpoena. Transfer of the Motion prevents inconsistent rulings. In re Nonparty Subpoena Duces

Tecum, 327 F.R.D. 23, 25-26 (D.D.C. 2018); Lynx System Developers, Inc. v. Zebra Enterprise

Solutions Corporation, Civ. Act. 2:17-mc-43, 2017 WL 3457038 (S.D. Ohio 2017) (transferring

motion to quash where, as here, the parties agreed it was proper, the pendency of the same issues

before the district court, interests of judicial economy, and the desirability of consistent rulings).

For these reasons, transfer to the Northern District is the reasonable course of action.

B.     The Subpoena Seeks Relevant Documents.

       The NRA believes that many, if not all, of the prior digital media campaigns that AMc used

to induce the NRA to invest in the creation of NRATV were failures. Just like NRATV, those

digital media campaigns were shut down because of their general ineffectiveness, high costs, and

AMc’s reluctance for transparency and the provision of performance data.15 The NRA issued

document subpoenas to AMc’s former or current clients, including Six Flags, requesting

documents reasonably calculated to show whether a similar result occurred and, therefore, tended

to show that AMc knowingly made the false statements about NRATV discussed above and in the

FAC, particularly with respect to AMc’s claims of rapid profitability. This is an element of the

NRA’s fraud claims and, therefore, highly relevant. Sales v. Kecoughtan Housing Co. Ltd., 690

S.E.2d 91, 94 (Va. 2010) (elements of fraud claim). And if the Six Flags subpoena and others

reveal a slew of failed digital media experiments and a pattern of obstructionism and hostility to

client requests, just like NRATV, that would factually corroborate the NRA’s theory of liability.

See Fed. R. Evid. 406.


       14
        Ex. 22, Pl’s. Mot. to Compel Production of Docs. and for Sanctions, Case No. 3:19-cv-
02074-G (N.D. Tex.) filed January 22, 2020, ECF No. 48, at p. 8.
       15
            Ex. 17, FAC at pp. 4-5.

                                                  4
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 8 of 12




       In addition, the subpoena seeks documents relevant to AMc’s allegation in its counterclaim

concerning AMc’s reputation harm and damages allegedly sustained.16 If the subpoenas reveal,

as the NRA anticipates, a long running series of failures in the digital media market and tends to

support its NRATV fraud claim, then such evidence would be relevant to AMc’s ability to recover

damages. Tronfeld v. Nationwide Mut. Ins. Co., 636 S.E.2d 447, 450 (Va. 2006) (“A person

maligned by [libel] . . . may recover compensatory damages for injury to reputation, humiliation,

and embarrassment”).

       The reasonableness of the subpoena is demonstrated by what the NRA has uncovered so

far. An energy-industry advocacy, The American Clean Skies Foundation (“ACSF”), opted for an

AMc branded digital media platform. ACFS’s ensuing experience with AMc was so disastrous

that its former general counsel contacted the NRA and offered assistance, noting: “I’m pleased to

see [AMc] get called on their practices finally.” And what did those practices include? Steep

costs that were not recoverable and AMc’s refusal to respond to questions and requests for

information on budgets and operations.17

       For all these reasons, the NRA issued a document subpoena to Six Flags with narrowly

tailored categories of documents reasonably calculated to elicit relevant evidence. The subpoena

seeks “[d]ocuments concerning the Digital Media programming and content or platform that AMc

provided” Six Flags, including any “Viewership Analytics provided by AMc.” It also requests

“[d]ocuments reflecting any concerns or requests to AMc for information about Six Flags Live,”

including “documents concerning AMc’s response” to requests for information by its client.



       16
        Ex. 26, Defs.’ Am. Answer and Defendant/Counter-Plaintiff Ackerman McQueen, Inc.’s
Am. Countercl. and Third-Party Compl., Case No. 3:19-cv-02074-G (N.D. Tex.), Nov. 15, 2019,
ECF No. 18 ¶¶ 7-8, 118-124.
       17
            Ex. 17, FAC ¶ 43.

                                                5
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 9 of 12




Among other requests, the subpoena seeks the production of “budgets . . . concerning the Digital

Media Content and Platform.”18      In short, these requests directly concern relevant issues with

respect to the NRA’s fraud claim.

       In response, AMc contends the FAC contains a “factually unsupported allegation about

AMc’s business relationships.”19 This argument turns the burden of proof on its head. In the

context of a motion to quash, the movant bears the burden of proving that the subpoena seeks

irrelevant information or otherwise overboard. Wiwa v. Royal Dutch Shell Petroleum Co., 392

F.3d 812, 818 (5th Cir. 2004) (“The moving party has the burden of proof to demonstrate that

compliance with the subpoena would be unreasonable and oppressive.”).

       Second, AMc baldly claims “Six Flags had no digital media platform” and was a client “so

long ago” that the “services, technologies, and production methods used . . . bear no relationship

to those used by the NRA.”20 Setting aside the fact that AMc has submitted no proof to support

these statements, Edgefield Holdings v. Gilbert, Civ. No. 3:7-mc-74-N-BN, 2018 WL 1138516, at

*10 (N.D. Tex. March 8, 2018 (movant has the burden of proof), if these statements are true, Six

Flags can respond to the subpoena and state it possesses no relevant documents.

C.     AMc’s Overbreadth Challenge Lacks Merit.

       AMc complains about the terms “document,” “record,” “refer,” “relate,” “you,” or “your,”

but the NRA’s use of those terms gives those terms no greater breadth than they bear in ordinary

usage. Indeed, the NRA’s use of those terms is no broader—and, in fact, in some respects, is

narrower—than AMc’s use of analogous terms. Compare NRA definition of “refer or relate to”




       18
            Ex. 18, Subpoena to Produce Documents to Six Flags, served Jan. 28, 2020.
       19
            Mot. ¶ 10-11 (complaining about “no factual support”).
       20
            Mot. ¶¶ 12, 25

                                                 6
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 10 of 12



                                                                                                21
with AMc definition & NRA definition of “document and record” with AMC definition.

Comparing these terms shows that the NRA’s use is no broader what AMc has used. AMc’s

argument should be rejected.

       AMc’s time period argument fares no better.22 The NRA did not include a specific time

period because the NRA did not know how long Six Flags had a digital platform created and

operated by AMc. The NRA’s investigation identified eleven subpoena recipients that were

current or former AMc clients and sold “branded media” products by AMc, one being Six Flags.

However, it was not certain when the Six Flags digital systems were developed and launched. The

NRA is willing to adjust the relevant time period for the subpoena once Six Flags responds and

identifies when it had a digital platform created and operated by AMc.

       In any event, it is black-letter law in the Fifth Circuit that modifying a subpoena is

preferable to outright quashing it. In Wiwa, the Court of Appeals for the Fifth Circuit determined

that the plaintiff’s subpoena was overbroad due to its temporal scope yet limited the subpoena

rather than quashing it. Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 18, 821-22 (5th Cir.

2004) (“Generally, modification of a subpoena is preferable to quashing it outright.”). The Wiwa

Court reasoned that despite the overbroad time frame, there were periods and subject matters

therein that were relevant modified the subpoena accordingly. Id. at 821. Here, the Court could

modify the time period to correspond to the period during which Six Flags obtained and used



       21
          See Ex. 18, NRA subpoena definitions at Section I, p. 1-2. The AMc definitions come
from a subpoena to Forensic Risk Alliance in the North Texas action. A copy of that subpoena is
included in the appendix as Ex. 19. See Section II, ¶¶ 2, 14, and 17. A comparison of “you” and
“your” is possible by locating Section II, No. 2 of Ex. 19 (AMc’s FRA subpoena) and Section I
No. 5 of Ex. 18 (NRA Six Flags Subpoeana). See also AMc’s First Requests for Production to
Respondents, at ¶ 63 (defining “document”) and ¶ 66 (defining “relate” “related to” or “relating
to”), marked Ex. 20.
       22
            Mot. ¶¶ 11, 20, 23.

                                                7
            Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 11 of 12




digital media technology from AMc. Accordingly, the Motion should be denied, and Six Flag

should produce response materials.

D.       AMc Lacks Standing To Raise Undue Burden Challenges To The Subpoena.

       As Wright & Miller explain, “[o]rdinarily, a party has no standing to seek to quash a

subpoena issued to someone who is not a party to the action.” Fed. Prac. & Proc., § 2459

(collecting cases). AMc’s undue burden argument is procedurally improper and should be

disregarded. Brown v. Braddock, 595 F.2d 961, 967 (5th Cir. 1979); Malibu Media, LLC v. Doe

No. 4, Civ. No. 12-2950 (JPO), 2012 WL 5987854, at *2 (S.D.N.Y. Nov. 30, 2012); Wilkerson v.

Stalder, Civ. Act. No. 00-304-JJB-RLB, 2015 WL 2236417, at *3 (M.D. La. May 12, 2015).

E.     The NRA’s Discovery Requests Are Irrelevant To The Subpoena And, In Any Event,
       Are Reasonable.

       The NRA’s efforts before and during the Virginia case to obtain relevant and responsive

documents was largely unsuccessful.23 In that case, AMc made the tactical choice to evade

production of documents and to conceal others through deficient productions. To stop this

potential discovery abuse from happening again, in the Northern District case the NRA served

robust and encompassing discovery request. Despite its complains, AMc has not filed a motion

for a protective order against the NRA’s requests. Moreover, the NRA’s discovery requests have

no legal bearing on the validity of the Six Flags subpoena and, in any event, they are reasonable

given the number of complex claims at issue in the case. In light of the history of its own discovery

abuses and the irrelevancy of the issue to the matter at hand, AMc’s charge falls flat.24


       23
            Ex. 17, FAC ¶¶ 45-57.
       24
          AMc did not hesitate to serve 178 requests for production in the Northern District or sue
a former NRATV host for defamation when he had the courage to speak out against AMc’s corrupt
practices. See Exs. 20, 23-24. In addition, AMc fails to mention that in the Northern District case
seeks to hold personally accountable four senior executives of AMc for the frauds. It also contains
federal claims under the Lanham and Copyright Acts.

                                                 8
         Case 1:20-mc-00149-LY Document 4 Filed 02/14/20 Page 12 of 12




                                            IV.
                                        CONCLUSION

       For all the reasons stated herein, respondents respectfully request the Court transfer the

Motion to the Northern District of Texas or deny the Motion and, if necessary, modify it.

Dated: February 14, 2020              Respectfully submitted,

                                      BREWER, ATTORNEYS & COUNSELORS


                                      By: /s/ Michael J. Collins
                                              Michael J. Collins, Esq.
                                              State Bar No. 00785493
                                              mjc@brewerattorneys.com
                                              1717 Main Street, Suite 5900
                                              Dallas, Texas 75201
                                              Telephone: (214) 653-4000
                                              Facsimile: (214) 653-1015

                                             ATTORNEYS FOR RESPONDENTS
                                             NATIONAL ASSOCIATION OF AMERICA
                                             AND WAYNE LAPIERRE

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 14th day of

February 2020.

                                             /s/ Michael J. Collins
                                             Michael J. Collins




                                                9
